DETAILED ACTION
Remarks
	The amendments and remarks filed on 6/26/20 have been entered and considered.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The rejections and/or objections presented herein are the only rejections and/or objections currently outstanding.  Any previously presented objections or rejections that are not presented in this Office Action are withdrawn.  Claims 1, 113, 127-135, 137, and 141-143 are currently pending and are under examination.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/26/20 has been entered.
 
Claim Interpretation
	The instant claims are directed to a method for inhibiting RNA silencing of a gene, the method comprising contacting a cell or organism containing a miRNA that directs RNA silencing of a gene with a RISC inactivator, such that RNA silencing of a gene is inhibited.  According to the instant specification at pages 24-25, a RISC inactivator is defined and preferred embodiments described as follows (emphasis added):
As used herein, the term "RISC inactivator" or "RISC inhibitor" refers to a nucleic acid-based agent which inactivates or inhibits RISC function in a sequence-specific manner. In particular, the agent inactivate or inhibits the siRNA or miRNA components of a RISC complex in a sequence-specific manner, i.e., the agent inactivates or inhibits a RISC complex containing a siRNA or miRNA having a sequence complementary (i.e., sufficiently complementary) to the sequence of the agent, but does not affect (i.e., appreciably affect) the function of RISC complexes containing guide RNAs (i.e., siRNA guide strands or miRNAs) unrelated in sequence. The RISC inactivators or RISC inhibitors of the invention are preferably resistant or refractory to RISC-directed endonucleolytic cleavage or translational control (i.e., the agents do not themselves act as RISC substrates, as would target mRNAs). Preferably the agent is modified to resist degradation (i.e., degradation by cellular nucleases, in particular, ribonucleases). Preferably, the RISC inactivators or RISC inhibitors of the invention act (or are effective) at a concentration (e.g., have an IC50) in the nanomolar range, for example, less than 500 nM, preferably less than 400 nM, more preferably less than 300, 250, 200, 150, 100, 75, 50, 25, 10, 5, 2 or 1 nM. 

[0172] Preferred RISC inactivators (or RISC inhibitors) are modified oligonucleotides having a length of about 20 to 40 nucleotides (or nucleotide analogs), e.g., 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40 nucleotides (or nucleotide analogs). In preferred embodiments, RISC inactivators (or RISC inhibitors) are modified oligonucleotides having a length of about 25 to 35 nucleotides (or nucleotide analogs). In other embodiments, RISC inactivators (or RISC inhibitors) are modified oligonucleotides having a length of about 5 to 60 nucleotides (or nucleotide analogs), or for example, about 5-10, 10-15, 15-20, 20-25, 25-30, 30-35, 35-40, 40-45, 45-50, 50-55, 55-60, 60 or more nucleotides (or nucleotide analogs).

Thus, a RISC inactivator or RISC inhibitor necessarily comprises an oligonucleotide having a sequence sufficiently complementary to a target guide strand of a functioning (i.e. “programmed”) RISC complex to specifically hybridize to the target guide strand, wherein the target guide strand is an siRNA guide strand or a miRNA that is incorporated into RISC.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 113, and 127-135, 137, and 141-143 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant claims are directed to a method for inhibiting RNA silencing of a gene comprising contacting a cell or organism with a RISC inactivator, wherein the RISC inactivator is a stoichiometric, irreversible inhibitor of RISC function.  The specific structure required for the RISC inactivator to have the function of being a stoichiometric, irreversible inhibitor of RISC function has not been adequately described in the specification.  
The specification discloses a single species of RISC inactivators that meet the instant limitation of being a stoichiometric, irreversible inhibitor of RISC function.  The specification discloses that the 2’O-methyl oligonucleotide of Example 1 is a stoichiometric, irreversible inhibitor of RISC function [0332].  The single species is not representative of the entire possible genus.  Without further knowledge of the structure required for the function, one would not be able to readily recognize which oligonucleotides are necessarily included or excluded from the instant genus and one would not be able to recognize that applicant was in possession of the entire claimed genus at the time of filing.

The specification discloses that 2’-O-methyl RNA oligonucleotide completely depleted the reaction of RISC programmed with the antisense strand of a siRNA (page 69).  The specification discloses that RISC had more than 40-fold greater affinity for the 2’-O-methyl oligonucleotide than the oligonucleotide had for the target (page 70).
1) Example 1 provides a cell-free in vitro (Drosophila embryo lysate) assay in which programmed RISC is inhibited with a 2’-O-methyl-modified 31-nucleotide (nt) oligoribonucleotide, wherein the precise modification(s) of the oligoribonucleotide is not provided.  That is, the 31-nt oligoribonucleotide has at least one 2’-O-methyl-modified sugar, but the actual number of 2’-O-methyl-modified sugars and any further modifications are not indicated in the instant disclosure (i.e. specification, sequence listing, figures).  The data provided in Example 1 indicates that the 31-nt 2’-O-methyl-modified oligoribonucleotide was a stoichiometric, irreversible, sequence-specific RISC inhibitor.
2) Example 3 provides that a 2’-O-methyl oligonucleotide inhibited the function of an endogenous miRNA, let-7, in HeLa S100 extracts and irreversibly interacted with RISC.  Example 3 also provides that the 2’-O-methyl oligonucleotide inhibited the function of the endogenous miRNA, let-7, in C. elegans.  However, the mechanism of action of the 2’-O-methyl oligonucleotide was not determined.
3) Example 4 provides that a 2’-O-methyl oligonucleotide interacted with the let-7--programmed RISC in vitro.
Examples 2 and 5 provide data that a 2’-O-methyl oligonucleotide inhibits the function of a target siRNA or miRNA, but does not provide information on the mechanism of such inhibition.  Example 2 provides that siRNA-mediated silencing in cultured human cells (i.e. in vitro) was inhibited by transfecting the cells with a 2’-O-methyl modified oligonucleotide targeted to the siRNA guide strand.  The mechanism of action of the 2’-O-methyl-modified oligonucleotide was not determined.  Example 5 shows that inhibiting let-7 function with a 2’-O-methyl-modified oligonucleotide by an undetermined mechanism resulted in changes in let--7- target gene expression.  
	Thus, the instant specification indicates that a 31-nt 2’-O-methyl-modified single-stranded oligoribonucleotide complementary to a target siRNA guide strand or target miRNA is capable, in vitro, to inhibit and bind to RISC (programmed with the guide strand or miRNA) and, therefore, is a RISC inactivator as loosely defined in the instant specification.  Notably, the 31-nt 2’-O-methyl-modified oligoribonucleotide RISC inactivator of the instant disclosure is not completely structurally described.  The instant disclosure does not provide the precise structure of the 31-nt 2’-O-methyl-modified oligoribonucleotide, including how many and which nucleotides are 2’-O-methyl modified and what other modifications are present, if any.  Aside from such example, the instant disclosure only provides for possible RISC inactivators.  That is, the instant disclosure envisions many possible RISC inactivators, but only demonstrates one 
Furthermore, the instant disclosure demonstrates that significant experimentation is required to determine what oligonucleotides will function as RISC inactivators.  In fact, the description of RISC inactivators includes those that are identified only by experimentally determined function.  Applicant has not identified those agents falling within the broad structural limitation of “single-stranded, nuclease resistant RNA oligonucleotide[s]” that function as “RISC inactivators”.  Moreover, the instant disclosure shows that some agents falling within the structural limitations of “RISC inactivators” (e.g. claim 141) do not function as “RISC inactivators” (i.e. phosphorothioate DNA oligonucleotides).  
In order for the written description provision of 35 USC 112, first paragraph to be satisfied, applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.  The skilled artisan cannot envision the detailed structure of the encompassed genus of compounds that exhibit the claimed biological functions, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating or identifying it.  
Additionally, claim 142 requires for at least one modified ribonucleotide to be located at a position where target-specific activity is not substantially affected.  However, the specification does not adequately describe which specific positions meet .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 113, and 127-135, 137, and 141-143 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boutla, et al. (2003, Nucleic Acids Research, v.31:4973-80) (of record) (available on-line as of 08/22/2003), in view of Dunckley et al. (Human Molecular Genetics, 1995, 5, 1, 1083-1090), Kurreck et al. (Nucleic Acids Research, 2002, 30, 9, 1911-1918), and Cairns et al. (US 7,390,882 B2).
Boutla, et al. teach a method comprising injection into Drosophila embryos of DNA oligonucleotides that are complementary to mature miRNA (abstract; page 4973, third paragraph; page 4974-5, "Results and Discussion"; Figures 1, 2, and 3).  
Boutla teaches a method of contacting a cell or organism with a single-stranded modified DNA oligonucleotide complementary to a miRNA that directs RNA silencing of a gene in the cell/organism.   Boutla’s oligonucleotide is complementary to a cellular miRNA (abstract).
The instant claims require for the oligonucleotide to be RNA between 10-40 st paragraph, above.  Therefore, incorporation of 2’-O-methyl meets this limitation because it is the only species disclosed in the specification.  It is noted that the specification does not set forth any specific quantity needed.
The miRNA antagomirs of Boutla are within the instantly recited size range (Figure 2). Boutla teaches that antisense DNA oligonucleotides specific for miRNAs can be used to inactivate miRNA function.  Boutla teaches that a modification would be to use RNA oligonucleotides to initiate reverse transcription on an mRNA target, which would allow authentic RNA-RNA base pairing and mimic the interaction of miRNA and target mRNA.  Boutla teaches that either RNA or DNA can be used (page 4979, column 1).
Therefore, it would have been obvious as a matter of design choice to design the antagomir as RNA or DNA.  Any miRNA antagomir sequence, wherein the miRNA has a known target, would be expected to inhibit RNA silencing of the target gene because the miRNA is being inhibited.
Additionally, Dunckley et al. teach efficient delivery of 2’-O-methyl antisense oligoribonucleotides.  These known design elements of antisense oligonucleotides are a matter of design choice.  One would reasonably expect active inhibitory antisense oligonucleotides.
Dunckley et al. teach that numerous chemical modifications to DNA and RNA nucleotides can now be synthesized, depending on the physical and physiological properties required.  Dunckley et al. teach that most antisense reagents are designed to in vivo  side effects when compared to 2’-deoxy phosphorothioates.  Dunckley et al. teach 2’-OMe RNA phosphorothioates (page 1086).  The modified oligomers of Dunckley et al. include terminal modifications (table 1).
Therefore, it would have been obvious to design the antisense oligomer of Boutla as a RNA oligomer and to incorporate 2’O-methyl and phosphorothioate modifications with an expectation of the benefits taught by Dunckley et al., enhanced binding, reduced side effects, and increased resistance to nucleases.
Kurreck et al. teach that the design of antisense oligonucleotides containing LNA was optimized and compared to DNA oligonucleotides, phosphorothioates, and 2’-O-methyl gapmers.  Kurreck et al. teach that LNA have increased affinity for the target RNA and that three LNAs at each end of the oligonucleotide are sufficient to stabilize the oligonucleotide in human serum 10-fold compared to unmodified DNA (abstract).  
Therefore, it would have been obvious to incorporate terminal LNA into the RNA antisense oligomer with the expectation of increased target affinity.
Cairns et al. teach that LNAs are a preferred modification for antisense oligonucleotides.  Carins et al. teach that preferred antisense oligonucleotides incorporation at least one 2’ modified sugar at the 3’ terminal to confer nuclease 
Cairns et al. teach that it is not necessary for all positions in a given compound to be uniformly modified, and in fact more than one of the aforementioned modifications may be incorporated in a single compound or even at a single nucleoside within an oligonucleotide. The present invention also includes antisense compounds which are chimeric compounds.
Therefore, it was known to incorporate LNAs and 2’-H modifications into antisense oligonucleotides, it was known to combine modifications, and it was known to incorporate terminal modifications.  One would have expected for each of these to impart the benefits into the RNA oligomer targeting a miRNA.
Administration of the antagomir at doses between about .1 nM and about 20nM is considered to be a matter of design choice.  Dosing is well within the skill of one of ordinary skill in the art and is routinely determined.
For example, Cairns et al. teach that dosage is dependent upon factors familiar to the physician of skill in the art and can be determined by the physician.
It was known to target miRNAs with antisense oligonucleotides.  It was known to design the oligonucleotide as RNA or DNA and to incorporate sugar and backbone modifications including 2’-O-methyls, which are the only species disclosed as being “a stoichiometric, irreversible inhibitor of RISC function”.  

Response to Amendment
The declarations filed on 12/27/19 and 6/26/20 under 37 CFR 1.131(a) have been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 113, 127-135, 137, and 141-143 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,334,497 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to a species of the patented claims.
.

Claims 1, 113, 127-135, 137, and 141-143 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8,685,946 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are directed to species that anticipate the instant claims.
Both claim sets are directed to a method of inhibiting RNA silencing of a gene via delivery of a single stranded RNA RISC inactivator targeting a miRNA.  The claims of US ‘946 recite the same length and modification requirements.  The claims are obvious variations of each other.  Obtaining a cell containing the mature miRNA is an obvious step and an obvious variation of the instant method.  Additionally, obtaining the cell is necessary to practice the method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMY H BOWMAN/Primary Examiner, Art Unit 1635